
	
		II
		110th CONGRESS
		1st Session
		S. 1112
		IN THE SENATE OF THE UNITED
		  STATES
		
			April 16, 2007
			Mrs. Feinstein (for
			 herself and Mrs. Boxer) introduced the
			 following bill; which was read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		A BILL
		To allow for the renegotiation of the
		  payment schedule of contracts between the Secretary of the Interior and the
		  Redwood Valley County Water District, and for other purposes.
	
	
		1.Renegotiation of payment
			 scheduleSection 15 of Public
			 Law 100–516 (102 Stat. 2573) is amended as follows:
			(1)By amending paragraph (2) of subsection (a)
			 to read as follows:
				
					(2)If, as of January 1, 2006, the Secretary of
				the Interior and the Redwood Valley County Water District have not renegotiated
				the schedule of payment, the District may enter into such additional
				non-Federal obligations as are necessary to finance procurement of dedicated
				water rights and improvements necessary to store and convey those rights to
				provide for the District’s water needs. The Secretary shall reschedule the
				payments due under loans numbered 14–06–200–8423A and 14–06–200–8423A
				Amendatory and said payments shall commence when such additional obligations
				have been financially satisfied by the District. The date of the initial
				payment owed by the District to the United States shall be regarded as the
				start of the District’s repayment period and the time upon which any interest
				shall first be computed and assessed under section 5 of the Small Reclamation
				Projects Act of 1956 (43 U.S.C. 422a et
				seq.).
					.
			(2)By striking subsection (c).
			
